UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
v. ) Case No. 12-cv-870 (RJL)
)
YOUNES MUBARAK ALRASHEEDI, )
a.k.a., YoUN1s MUBARAK SALEH ) F I L E D
)
Defendant. ) `JUI' l ' 2013

C|erk, U.S. District & Bankruptcy
Courts for the District of Columb|a

ORDER

For the reasons set forth in the Memorandum Gpinion entered this date, it is this
  of July, 2013, hereby ORDERED that the plaintiff’ s Motion for Summary
Judgrnent [Dkt. #9] is GRANTED.

lt is further ORDERED that defendant Y0unes Mubarak Alrasheedi’s Certiflcate
of ` be cancelled by the U.S. Department of Homeland
Security.

And it is further ORDERED that defendant Alrasheedi surrender and deliver his
Certificate ofNaturalization and all other indicia of U.S. citizenship, including, but not
limited to, his U.S. passport, to the Attorney General or his designated representative.

”,ZMW

RICHARDJ LE N
United States ` rictJudge